OPINION — AG — UNDER THE PROVISIONS OF 25 O.S. 1977 Supp., 310 [25-310], A LEGISLATOR, WHO IS ALSO A MEMBER OF A LEGISLATIVE EDUCATION COMMITTEE, DOES NOT HAVE THE STATUTORY RIGHT TO ATTEND THE EXECUTIVE SESSIONS OF A BOARD OF EDUCATION WHEREIN INDIVIDUAL EMPLOYMENT MATTERS ARE DISCUSSED. HOWEVER, A LOCAL BOARD OF EDUCATION MAY, IN EXERCISING ITS JUDGEMENT AND DISCRETION, PERMIT SUCH ATTENDANCE. CITE: OPINION NO. 76-334, OPINION NO. 72-233, 25 O.S. 1977 Supp., 304 [25-304], 25 O.S. 1977 Supp., 303 [25-303] (OPEN MEETING LAWS) 25 O.S. 1977 Supp., 307 [25-307], 70 O.S. 1977 Supp., 5-117 [70-5-117] (R. THOMAS LAY)